El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
f — 1
Rafael Lebrón Román ocupaba el puesto de Vicepresi-dente de Suscripción en la Corporación Insular de Seguros *535(en adelante Corporación Insular). Como a otros ejecutivos, se le remuneraba con un salario mensual y un bono com-putado en virtud de sus ejecutorias profesionales sobre las metas trazadas por la empresa. (1)
El 17 de enero de 1992 la Corporación Insular le ade-lantó veintidós mil dólares ($22,000) mediante cheque emi-tido a favor de Doral Mortgage Corp. Según memorando confidencial suscrito por Ricardo J. Charaf, Vicepresidente Ejecutivo, de 17 de julio de 1992,(2) la cuantía fue conside-rada por ambos como un préstamo. Lebrón Román utilizó este dinero como “pronto” para adquirir una residencia. Los demás ejecutivos de la Corporación Insular recibieron sus bonos en abril de ese mismo año.
El 21 de diciembre de 1992 la Corporación Insular fue declarada insolvente en el Caso Núm. KAC 92-1745(902), Ralph J. Rexach Chandri v. Corporación Insular de Seguros. Se emitió una orden provisional de liquidación, posteriormente reafirmada el 4 de enero de 1993, pero cu-yos efectos se retrotrajeron al 21 de diciembre de 1992. Se nombró liquidador al Comisionado de Seguros.
El 12 de agosto de 1993 dicho funcionario demandó a Lebrón Román al alegar que en el negocio de 17 de enero de 1992 se benefició de la Corporación Insular en un mo-mento cuando la situación era precaria, al punto que poco después fue declarada insolvente. Señaló, además, que Le-brón Román había recibido en la distribución más qué los *536de su misma clase y, en la alternativa, que la transferencia efectuada carecía de justa causa y debía ser anulada.
El 17 de octubre de 1993 Lebrón Román contestó. En síntesis, expuso que el préstamo alegado era el bono de incentivo para ejecutivos que se pagaba al finalizar cada año, del cual era acreedor y hubo justa causa para su pago. Adujo que no se estableció ninguno dé los elementos que ordinariamente se reconocen cuando se constituye un préstamo. Como defensas especiales invocó prescripción, justa causa, reconocimiento de deuda por la Corporación Insular en virtud de sus arreglos de compensación, ausen-cia de intención real de obstaculizar, demorar o defraudar acreedores de entonces o futuros, y que la acción judicial era arbitraria y discriminatoria, pues no se había instado una similar contra otros ejecutivos o empleados que tam-bién habían recibido compensación.
El 15 de febrero de 1994 el tribunal desestimó sumariamente. Concluyó que hubo justa causa, pues el de-mandado Lebrón Román tenía derecho a esa compensa-ción, nacida antes del año previo a la liquidación, ya que para noviembre había cumplido con la meta anual establecida. Determinó que había transcurrido el término para anular la preferencia. Ordenó la devolución del che-que expedido a favor de Lebrón Román, embargado a peti-ción del Comisionado de Seguros para asegurar la sentencia.
Ese mismo día el Comisionado de Seguros presentó una oposición a la moción de sentencia sumaria y expuso razo-nes para justificar su tardanza en presentarla. En reconsi-deración, el 22 de abril de 1994 el ilustrado tribunal se reafirmó.
No conforme, acudió ante nos el Comisionado de Segu-ros en revisión. (3)
*537i — I
El Art. 40.230 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4023, define, en lo pertinente, transferencias fraudulentas como las efectuadas sin justa causa “o con la intención real de obstaculizar, demorar o defraudar a los acreedores de entonces o a futuros acreedores”. (Énfasis suplido.)
Por su parte, el Art. 40.250 (26 L.P.R.A. see. 4025),(4) analiza propiamente una preferencia como una “transferencia de una propiedad de un asegurador a, o para beneficio de un acreedor, por o a cuenta de una deuda antecedente consumada o aceptada por el asegurador dentro de un año antes de la radicación de una petición exitosa de liquidación con arreglo a este Capítulo cuyo efecto puede ser permitir al acreedor obtener un porcentaje mayor de esta deuda que el que hubiera recibido otro acreedor de la misma clase”.
Su lectura revela requisitos distintos para una anulación. Según lo éxpuesto, la “transferencia fraudulen-ta” requiere la ausencia de justa causa o intención real de obstaculizar, demorar o defraudar a futuros acreedores.
Sin embargo, para anular una “preferencia” tiene que materializarse al menos una (1) de las cuatro (4) situaciones siguientes:
*538(1) El asegurador estaba insolvente al momento de la transferencia, o
(2) la transferencia se efectuó dentro de cuatro (4) meses antes de la radicación de la petición, o
(3) el acreedor que la recibió o que habría de beneficiarse de la misma o su agente en la transacción tenían, al momento de efectuarse la transacción, suficiente razón para creer que el asegurador estaba insolvente o estaba a punto de quedar insol-vente, o
(4) el acreedor que la recibió era un funcionario, empleado o abogado u otra persona que de hecho estaba en una posición de influencia en el asegurador comparable a la de un funciona-rio, independientemente que ocupara o no tal posición, o un accionista que tuviera directa o indirectamente más de cinco (5) por ciento de cualquier clase de acciones emitidas por el asegu-rador o cualquier otra persona, firma, corporación, sociedad o conjunto de personas con quienes el asegurador trataba a distancia. (Enfasis suplido.) Art. 40.250 del Código de Seguros, supra.
HH l-H HH
En vista de este sucinto marco estatutario, concluimos que el ilustrado tribunal sentenciador erró al desestimar la demanda. Adviértase que mezcló la dinámica operacional de los dos (2) artículos antes transcritos. Nos explicamos.
El Art. 40.250 del Código de Seguros de Puerto Rico, supra, supone una transferencia a beneficio de un acree-dor, a cuenta de una deuda antecedente consumada o acep-tada por el asegurador dentro de un (1) año, anterior a la presentación de una petición exitosa de liquidación; requi-sito aquí presente, según discutido. No cabe duda de que la transferencia a Lebrón Román fue para su beneficio y en atención a mía deuda antecedente, consumada o aceptada el 17 de junio de 1992.
Notamos, además, que el referido Art. 40.250 varía al término de un (1) año, si el asegurador está sujeto a una orden de rehabilitación. La preferencia tiene que ser una transferencia cuyo efecto sea permitir al acreedor obtener *539un porcentaje mayor de la deuda que hubiera recibido otro acreedor de la misma clase.
Al remitirnos al Art. 40.390 del Código de Seguros, 26 L.P.R.A. see. 4039,(5) vemos que se logró el efecto visualizado; esto es, se violó el orden de prioridades en la distribución de reclamaciones del caudal del asegurador.
¿Puede ser anulada por el liquidador? Veamos los cuatro (4) supuestos. El primero, que el asegurador estuviera insolvente al momento de la transferencia. No hay prueba que establezca la insolvencia(6) de la Corporación Insular para el 17 de enero de 1992, fecha de la transferencia. Sin embargo, es menester acentuar que hay un claro indicador de que estaba a punto de quedar *540insolvente.(7) ¿Quaere si de facto para el 31 de diciembre de 1991 se encontraba en estado de insolvencia?
No se cumple el segundo criterio; esto es, que la trans-ferencia se hubiera efectuado dentro de los cuatro (4) me-ses antes de que se incoara la liquidación. La transferencia fue el 17 de enero de 1992; la presentación exitosa de la liquidación ocurrió el 21 de diciembre.
Ahora bien, ¿tenía Lebrón Román, cuando se efectuó la *541transacción, suficiente razón para creer que el asegurador estaba insolvente o estaba a punto de quedar insolvente?
Lebrón Román era Vicepresidente de Distribución, lle-vaba catorce (14) años trabajando en la Corporación Insular y mantenía relaciones satisfactorias con los otros altos ejecutivos, al extremo que se le adelantó el pago de su bono mientras que a los otros se les hizo posteriormente. El pago fue “ratificado el 17 de julio de 1992 y el 21 de diciembre de 1992 la Corporación fue declarada insolvente”. Estas cir-cunstancias impedían la sentencia sumaria. Véanse: PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 882 (1994); Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994). Hay controversia en cuanto a si Lebrón Román conocía o debió conocer sobre la precaria y potencial insolvencia de la Cor-poración Insular por razón de su posición como alto funcionario.
Al así decidirlo, tenemos presente el espíritu del Art. 40.250(4), dispositivo de que se anulará la preferencia cuando el acreedor que la “recibió era un funcionario, empleado o abogado u otra persona que de hecho estaba en una posición de influencia [con] el asegurador comparable a la de un funcionario, independientemente de que ocupara o no tal posición, o un accionista que tuviera directa o indirectamente más de cinco (5) por ciento de cualquier clase de acciones emitidas por el asegurador o cualquier otra firma, corporación, sociedad, o conjunto de personas con quienes el asegurador trataba a distancia”. 26 L.P.R.A. see. 4025(l)(b)(4). Ciertamente la cuestión debe dilucidarse en los méritos.

Se dictará la correspondiente sentencia.

Los Jueces Asociados Señores Rebollo López y Alonso Alonso concurrieron con el resultado sin opinión escrita.

 “El pian ¿e Incentivos para ejecutivos, conocid[o] también como bono de producción, se pagaba usando como base las aportaciones que cada Ejecutivo hacía encaminadas al cumplimiento de las metas trazadas en las reuniones de [planificación estratégicas. El cumplimiento de tales metas hacía acreedor al Ejecu-tivo a recibir el bono anual. Tanto el demandado como otros Ejecutivos recibieron bonos en años anteriores por razón de haber cumplido con tales metas. Este arreglo era parte de la compensación del co-demandado.” Sentencia de 15 de febrero de 1994, págs. 1-2.


 En su memorando, Charaf le afirmó que “el préstamo de $22,000.00 será saldado a través del bono anual de producción de 1991, el cual no se te entregará. Por lo tanto, se considerará el cheque que fue pagadero a Doral Mortgage sustituto del bono que te correspondía”. (Enfasis suplido.) Carta de 17 de julio de 1992, pág. 1.


 Como único error señaló:
“Erró el Honorable Tribunal Superior al declarar con lugar la Moción de Sen-tencia Sumaria radicada por los codemandados-recurridos, al interpretar errónea-*537mente los Artículos 40.230 y 40.250 del Código de Segurost,] 26 L.P.R.A. [s]ecs. 4023 y 4025.” Solicitud de revisión, pág. 4.


 40.250 PREFERENCIAS Y GRAVÁMENES ANULABLES
“Este Artículo es similar a las secciones 60 y 67 del Código de Quiebras Federal. Se establecen los fundamentos para que el Liquidador pueda declarar anulable una transferencia. Se salvaguardan a su vez los derechos de los acreedores bajo ciertas circunstancias y se dispone que el tribunal tendrá jurisdicción primaria en todo procedimiento del Liquidador para celebrar vistas y determinar los derechos de las partes.
“Finalmente, impone responsabilidad personal a toda persona que, teniendo motivo para creer que el asegurador estaba insolvente, participa en la concesión de una transferencia a nombre del asegurador.” Informe Conjunto de la Cámara de Representantes sobre el P. de la S. 277 y 589 de 4 de junio de 1991, lima Asamblea Legislativa, 5ta Sesión Ordinaria, pág. 44.


 En lo pertinente, dispone:
“La prioridad en la distribución de reclamaciones del caudal del asegurador estará de acuerdo con el orden en que cada clase de reclamación se establece en esta sección. Toda reclamación en cada una de las clases se pagará en su totalidad o se retendrán fondos suficientes para su pago antes de que los miembros de la próxima clase reciban algún pago. No se establecerán subclases dentro de ninguna clase. El orden de distribución de las reclamaciones será:
“(1) Clase 1. — Los costos y gastos de administración del liquidador y los gastos razonables de una asociación de garantía o una asociación de garantía extranjera en el manejo de reclamaciones.
“(2) Clase 2. — Deudas vencidas con empleados por concepto de servicios presta-dos hasta un máximo de mil (1,000) dólares y que representen pagos por servicios rendidos dentro de un año antes de la radicación de la petición de liquidación. Los funcionarios y directores no tendrán derecho al beneficio de esta prioridad. Esta prio-ridad será en lugar de cualquier otra prioridad similar que cualquier otra ley pueda conceder en relación con salarios o remuneraciones de empleados.” (Énfasis suplido.) Art. 40.390 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4039.


 “ ‘Insolvencia’ o ‘insolvente’ significa la condición en la cual un asegurador tiene un pasivo mayor que sus activos admitidos, todo ello de conformidad con las sees. 501 et seq. de este título.” Art. 40.030(11) del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4003.


 El Tribunal Superior, al decretar la insolvencia, incorporó lo siguiente
“Corporación Insolar de Seguros
Estado de Situación Financiera
al 31 de Diciembre de 1991
“Activos
Bonos e inversiones a largo plazo $43,139,051
Acciones comunes 13,782
Bienes Raíces-Oficina matriz 7,358,519
Otras propiedades 1,119,578
Efectivo y depósitos bancarios 4,104,860
Otros activos de inversión 34,210
Balances de agencias por cobrar 4,620,238
Fondos retenidos y/o depositados con reaseguradores 2,610,098
Balances de reaseguros por cobrar 7,874,034
Contribuciones por cobrar 188,957
Equipo electrónico de procesamiento de datos 174,711
Intereses acumulados por cobrar de inversiones 299,642
Activos misceláneos 1,540
“Total de Activos $71,539,280
“Pasivos, Capital y Sobrante (Deficit)
Reserva, para pérdidas y gastos de ajustes (excluye impericia médica) $30,048,441
Reserva para pérdidas de impericia médica y gastos de ajustes 37,080,000
Primas no devengadas 23,124,987
Cuentas y gastos acumulados por pagar 941,749
Hipoteca sobre bien inmueble 4,431,962
Depósito de asegurados 371,695
Reaseguros por pagar por primas cedidas 1,572,182
“Total de Pasivos $97,571,016
Capital pagado 2,000,000
Sobrante pagado y contribuido 165,001
Sobrante (déficit) sin asignar (28,196,737)
Sobrante (déficit) para tenedores de pólizas (26,031,736)
“Total de Pasivos, Capital y Sobrante (Deficit) $71,539,280”